SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 20, 2011 BRIDGELINE DIGITAL, INC. (Exact name of registrant as specified in its charter) Delaware 001-33567 52-2263942 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 10 Sixth Road Woburn, MA 01801 (Address of principal executive offices, including zip code) (781) 376-5555 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 20, 2011, Erez Katz resigned from his position as Bridgeline Digital’s Executive Vice President and Chief Operating Officer in order take some time off with his family.While Mr. Katz’s resignation was effective immediately, he has agreed to be an advisor to the Company on an as-needed bases. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRIDGELINE DIGITAL, INC. (Registrant) By: /s/Michael D. Prinn Michael D. Prinn Vice President & Chief Accounting Officer Date:May 24, 2011
